DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 April 2019, 23 July 2020, and 23 April 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and "said," should be avoided.

The abstract of the disclosure is objected to because the abstract is greater than 150 words, uses phrases that can be implied, and uses the form and legal phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a binder" in line 11. Claim 1 has previously recited the limitation "a binder" in line 9. It is unclear if "a binder" recited in line 11 is further limiting "a binder" recited in line 9.
Claim 1 recites the limitation "the separator comprising a polymeric base material containing an inorganic compound or comprising a polymer having a melting point or glass transition temperature of 140°C or higher." It is unclear if the phrase "comprising a polymer having a melting point or glass transition temperature of 140°C or higher" is further limiting "the separator" or "a polymeric base material."
Claim 1 recites the limitation "a polymer having a melting point or glass transition temperature of 140°C or higher." It is unclear if the phrase "of 140°C or higher" is further limiting only "glass transition temperature" or both "a melting point" and "glass transition temperature." All polymers does not inherently have a melting point. For example, thermoset polymers do not necessarily have a melting point.
Claim 2 recites a limitation "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid." Claim 1 recites a limitation "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid." It is unclear if "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid" recited in claim 2 is further limiting "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid" recited in claim 1.
Claim 3 recites a limitation "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid." Claim 1 recites a limitation "a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic 
Claims 4–8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the negative electrode active material layer."
Claim 10 recites the limitation "the layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the positive electrode active material layer."
Claim 11 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the lithium ion secondary battery according to claim 1" and includes all the limitations of claim 1. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara et al (WO 2014/207967 A1; see English language equivalent, US 2016/0156024 A1; hereinafter Kinpara) in view of Shimooka et al. (US 2011/0262796 A1).
claims 1 and 5–7, Kinpara discloses a lithium ion secondary battery comprising:
a positive electrode having a positive electrode active material layer on a current collector (see positive electrode, [0165]) and
a negative electrode having a negative electrode active material layer on a current collector (see negative electrode, [0150]), and
a separator disposed between the positive electrode and the negative electrode and impregnated with a non-aqueous electrolyte (see separator, [0167]),
the positive electrode active material layer comprising a positive electrode active material and a binder (see positive electrode mixture slurry, [0164]), and
the negative electrode active material layer comprising a negative electrode active material and a binder (see negative electrode mixture slurry, [0149]),
the binder of the negative electrode active material layer comprising a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid (see copolymer 1, [0124]).
Kinpara does not explicitly disclose:
the separator comprising a polymeric base material containing an inorganic compound or comprising a polymer having a melting point or glass transition temperature of 140 ° C. or higher;
wherein the inorganic compound is selected from the group consisting of alumina, silica, zinc oxide, titanium oxide, aluminum nitride, silicon nitride, titanium nitride, boron nitride, aluminum sulfate, calcium sulfate, talc, bentonite, zeolite, kaolin, mica, montmorillonite, and glass;
wherein the polymer base material is a base material of at least polymer selected from the group consisting of polyethylene, polypropylene, polyamide, polyamideimide, polyimide, polyethylene terephthalate, and ethylene-propylene copolymer; and
wherein the polymeric base material is in the form of a microporous film or a nonwoven fabric.
Shimooka discloses a lithium ion secondary battery comprising separator including a polymeric base material containing an inorganic compound or comprising a polymer having a melting point or glass transition temperature of 140 ° C. or higher (see separator, [0118]); wherein the inorganic compound is selected from the group consisting of alumina, silica, zinc oxide, titanium oxide, aluminum nitride, silicon nitride, titanium nitride, boron nitride, aluminum sulfate, calcium sulfate, talc, bentonite, zeolite, kaolin, mica, montmorillonite, and glass (see inorganic filler, [0110]); wherein the polymer base material is a base material of at least polymer selected from the group consisting of polyethylene, polypropylene, polyamide, polyamideimide, polyimide, polyethylene terephthalate, and ethylene-propylene copolymer (see porous layer (I), [0104]); and wherein the polymeric base material is in the form of a microporous film or a nonwoven fabric (see porous layer (I), [0104]) to suppress the occurrence of short-circuiting (see separator, [0113]). Kinpara and Shimooka are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Kinpara with the separator of Shimooka in order to suppress the occurrence of short-circuiting.
Regarding claim 2
wherein the binder of the positive electrode active material layer comprises a copolymer of vinyl alcohol and an alkali metal neutralized ethylenically unsaturated carboxylic acid (see copolymer 1, [0164]).
Regarding claim 3, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the binder of the negative electrode active material layer comprises a copolymer of vinyl alcohol and at least one alkali metal neutralized product of ethylenically unsaturated carboxylic acid selected from the group consisting of alkali metal neutralized products of acrylic acid and alkali metal neutralized products of methacrylic acid (see methyl acrylate, [0122]).
Regarding claim 4, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein when the thickness of the negative electrode active material layer is T μm, the amount of the binder present in a region with a thickness T/2 μm from the current collector side is 25 to 50 mass%, and the amount of the binder present in a region with a thickness of T/2 μm from the negative electrode active material layer surface side is 50 to 75 mass%, based on the total amount (100 mass%) of the binder contained in the negative electrode active material layer (see uniformly dispersed, [0100]).
A uniformly dispersed binder has an amount of the binder in a region with a thickness T/2 μm from the current collector side of 50 mass%, which is within the claimed range, and an amount of the binder present in a region with a thickness of T/2 μm from the negative electrode active material layer surface side is 50 mass%, which is within the claimed range. Therefore, a uniformly dispersed binder discloses "wherein when the thickness of the negative electrode active material layer is T μm, the amount of the binder present in a region with a thickness T/2 μm from the current collector side is 25 to 50 mass%, and the amount of the binder present in a region with a thickness of T/2 μm from the negative electrode active material layer surface side is 50 to 75 mass%, based on the total amount (100 mass%) of the binder contained in the negative electrode active material layer."
claim 8, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein a thickness of the negative electrode active material layer is 20 to 300 µm (see thickness, [0150]).
Regarding claim 9, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the negative electrode active material layer comprises a conductive additive (see negative electrode mixture slurry, [0149])
the negative electrode active material has a binder content of 0.5 to 15 mass% (Table 3, [0149]) and
a conductive additive content of the conductive auxiliary of 5 mass% or less, based on the total amount (100% by mass) of the negative electrode active material, the binder, and the conductive additive contained in the layer (Table 3, [0149]).
Regarding claim 10, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the positive electrode active material layer comprises a conductive additive (see positive electrode mixture slurry, [0164])
the positive electrode active material has a binder content of 0.5 to 30 mass% (see positive electrode mixture slurry, [0164]), and
a conductive additive content of the conductive auxiliary of 0.1 to 30 mass%, based on the total amount (100% by mass) of the positive electrode active 
Regarding claim 11, modified Kinpara discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the non-aqueous electrolyte solution comprises vinylene carbonate (see electrolytic solution, [0167]).
Regarding claim 12, Kinpara discloses an electronic device comprising a lithium ion secondary battery, wherein the lithium ion secondary battery comprises:
a positive electrode having a positive electrode active material layer on a current collector (see positive electrode, [0165]) and
a negative electrode having a negative electrode active material layer on a current collector (see negative electrode, [0150]), and
a separator disposed between the positive electrode and the negative electrode and impregnated with a non-aqueous electrolyte (see separator, [0167]),
the positive electrode active material layer comprising a positive electrode active material and a binder (see positive electrode mixture slurry, [0164]), and
the negative electrode active material layer comprising a negative electrode active material and a binder (see negative electrode mixture slurry, [0149]),
the binder of the negative electrode active material layer comprising a copolymer of vinyl alcohol and an alkali metal neutralized product of ethylenically unsaturated carboxylic acid (see copolymer 1, [0124]).
Kinpara does not explicitly disclose:
the separator comprising a polymeric base material containing an inorganic compound or comprising a polymer having a melting point or glass transition temperature of 140 ° C. or higher.
Shimooka discloses a lithium ion secondary battery comprising separator including a polymeric base material containing an inorganic compound or comprising a polymer having a melting point or glass transition temperature of 140 ° C. or higher (see separator, [0118]) to suppress the occurrence of short-circuiting (see separator, [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Kinpara with the separator of Shimooka in order to suppress the occurrence of short-circuiting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon (KR 20120000708 A) discloses a negative electrode active material layer (2) having  an amount of a binder present in a region with a thickness T/2 μm from the current collector (10) side is 25 to 50 mass%, and the amount of the binder present in a region with a thickness of T/2 μm from the negative electrode active material layer (20) surface side is 50 to 75 mass%, based on the total amount (100 mass%) of the binder contained in the negative electrode active material layer (20) wherein when the thickness of the negative electrode active material layer (20) is T μm (FIG. 1, [0018]) to improve the life characteristics of the battery (see binder concentration, [0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.